EXECUTION VERSION

LIMITED WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

THIS LIMITED WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
dated as of May 10, 2017, is by and among Inventure Foods, Inc., a Delaware
corporation (the “Parent Borrower”), the Subsidiaries of the Parent Borrower
identified on the signature pages hereof (such Subsidiaries, together with the
Parent Borrower, are referred to herein each individually as a “Borrower” and
individually and collectively, jointly and severally, as “Borrowers”), the
lenders from time to time party to the Credit Agreement defined below (the
“Lenders”) and BSP AGENCY, LLC, a Delaware limited liability company, in its
capacity as agent for each member of the Lender Group (in such capacity,
together with its successors and assigns in such capacity, the
“Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

 

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of November 18, 2015 (as amended by that certain First
Amendment to Credit Agreement dated as of March 9, 2016, as amended by that
certain Second Amendment to Credit Agreement dated as of September 27, 2016 and
as may be further amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, certain Events of Default have occurred, are continuing or will result
under the Credit Agreement as a result of: (i) the Parent Borrower’s and the
other Loan Parties’ failure to comply with the financial statement covenant
contained in Section 5.1 of the Credit Agreement because of a “going concern”
qualification to the certification by the Parent Borrower’s auditor of the
audited financial statements of the Parent Borrower and its Subsidiaries for the
fiscal year ended December 31, 2016, which constitutes an Event of Default under
Section 8.2(a) of the Credit Agreement (the “2016 Audit Covenant Event of
Default”) and (ii) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended April 30, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “EBITDA Event of
Default” and collectively with the 2016 Audit Covenant Event of Default, the
“Specified Events of Default”);

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Limited Waiver dated as of March 29, 2017 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Limited Waiver”)
whereby the Agent and the Lenders agreed to waive the 2016 Audit Covenant Event
of Default until May 15, 2017 (the “2016 Audit Covenant Waiver Deadline”);

 

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) extend
the 2016 Audit Covenant Waiver Deadline until July 17, 2017, (b) waive the
EBITDA Event of Default until July 17, 2017 and (c) amend certain provisions of
the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders are willing to (a) provide the extension of
the 2016 Audit Covenant Waiver Deadline, (b) provide the waiver of the EBITDA
Event of Default and (c) make such amendments to the Credit Agreement in
accordance with and subject to the terms and conditions set forth herein and in
accordance with the applicable provisions of the Intercreditor Agreement.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:





--------------------------------------------------------------------------------

 



 

ARTICLE I


AMENDMENTS TO CREDIT AGREEMENT

LIMITED WAIVER

 

1.1Waiver of Specified Events of Default.  Notwithstanding the provisions of the
Credit Agreement to the contrary, the Agent and the Lenders hereby agree to
extend the 2016 Audit Covenant Waiver Deadline and waive the EBITDA Event of
Default until the date (the “Waiver Deadline”) that is the earlier of (a) the
occurrence and continuation of a Default or Event of Default other than any
Specified Event of Default and (b) July 17, 2017.  On the date constituting the
Waiver Deadline, the Specified Events of Default will be reinstated as if the
waiver set forth above had never been provided and failure of the Parent
Borrower to be in compliance therewith shall constitute an immediate Event of
Default.

 

1.1Effectiveness of Limited Waiver.  This Limited Waiver shall be effective only
to the extent specifically set forth herein and shall not (a) be construed as a
waiver of any breach, Default or Event of Default other than as specifically
waived herein nor as a waiver of any breach, Default or Event of Default of
which the Lenders have not been informed by the Borrowers, (b) affect the right
of the Lenders to demand compliance by the Borrowers with all terms and
conditions of the Loan Documents, except as specifically modified or waived by
this Limited Waiver, (c) be deemed a waiver of any transaction or future action
on the part of the Borrowers requiring the Lenders’ consent or approval under
the Loan Documents, or (d) except as waived hereby, be deemed or construed to be
a waiver or release of, or a limitation upon, the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Loan Document,
whether arising as a consequence of any Default or Event of Default (other than
a Specified Event of Default) which may now exist or otherwise, all such rights
and remedies hereby being expressly reserved.

 

ARTICLE II


AMENDMENTS TO CREDIT AGREEMENT

 

2.1Amendment to Section 2.4(g).  Section 2.4(g) of the Credit Agreement is
hereby amended by deleting the existing Section 2.4(g) in its entirety, and in
lieu thereof substituting the following:

 

(g)[Reserved].

 

From and after the date hereof, each reference to Section 2.4(g) in the Credit
Agreement and the other Loan Documents shall be deemed to be deleted and
hereafter shall be disregarded.

 

2.2Amendment to Section 2.10(b).  Section 2.10(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(b)(i) To the extent the Borrowers make any payment or prepayment of principal
with respect to the Loans after the Third Amendment Effective Date and prior to
June 30, 2017 (including any prepayment pursuant to Section 2.4(d) or (e)),
other than regularly scheduled principal payments pursuant to Section 2.1(a)
(excluding any such principal payment on the Maturity Date), the Borrowers shall
pay to the Agent for the ratable account of each of the Lenders, a
non-refundable fee in the amount of 6.00% of the aggregate principal amount of
all such Loans paid or prepaid and (ii) to the extent the Borrowers make any
payment or prepayment of principal with respect to the Loans on or after June
30, 2017 (including any prepayment pursuant to Section 2.4(d) or (e)),  other
than regularly scheduled principal payments pursuant to Section 2.1(a)
(excluding any such principal payment on the Maturity Date), the Borrowers shall
pay to the Agent

2

--------------------------------------------------------------------------------

 



for the ratable account of each of the Lenders, a non-refundable fee in the
amount of 7.00% of the aggregate principal amount of all such Loans paid or
prepaid (any fee paid pursuant to clause (i) or (ii) above, the “Third Amendment
Fee”).  Such Third Amendment Fee shall be due and payable on the date of payment
or prepayment (whether or not an Event of Default is occurring and prior to and
after acceleration of the Loans).

 

2.3Amendment to Section 7.3.  Section 7.3 is hereby amended and restated in its
entirety to read as follows:

 

7.3 Consolidated EBITDA.  Commencing with the fiscal month ending June 30, 2017,
Borrowers will have EBITDA, measured at the end of each fiscal month for the
twelve (12) months then ended, of at least $18,000,000. 

 

2.4Amendment to Section 9.1.  The final paragraph of Section 9.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

Without limiting the generality of Section 2.10(b), and notwithstanding anything
to the contrary in this Agreement or any Loan Document, it is understood and
agreed that if the Obligations are accelerated hereunder pursuant to this
Section 9.1, the Third Amendment Fee determined as of the date of acceleration,
will also be due and payable and will be treated and deemed as though the
applicable Loans were prepaid and the applicable Commitments were terminated as
of such date and shall constitute part of the Obligations for all purposes
herein.  The Third Amendment Fee shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means.  THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING THIRD AMENDMENT FEE IN CONNECTION WITH ANY SUCH ACCELERATION.  The
Loan Parties expressly agree that (i) the Third Amendment Fee is reasonable and
is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel, (ii) the Third Amendment Fee shall be
payable notwithstanding the then prevailing market rates at the time payment is
made, (iii) there has been a course of conduct between Lenders and the Loan
Parties giving specific consideration in this transaction for such agreement to
pay the Third Amendment Fee, (iv) the Loan Parties shall be estopped hereafter
from claiming differently than as agreed to in this Section 9.1, (v) their
agreement to pay the Third Amendment Fee is a material inducement to the Lenders
to make the Loans, and (vi) (A) the Third Amendment Fee represents a good faith,
reasonable estimate and calculation of the lost profits or damages of the
Lenders, (B) it would be impractical and extremely difficult to ascertain the
actual amount of damages to the Lenders or profits lost by the Lenders as a
result of such payment or prepayment and (C) the Third Amendment Fee represents
liquidated damages and compensation for the costs of making funds available
hereunder.

 

2.5Amendment to Section 14.1(a)(iii).  Section 14.1(a)(iii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

reduce the principal of, or the rate of interest on, any Loan or other extension
of credit hereunder, or reduce any fees or other amounts payable hereunder or
under any other Loan Document (except in connection with the waiver of
applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders) but including the Third Amendment
Fee)),

2.6New Definitions.  The following definitions are hereby added to Schedule 1.1
to the Credit Agreement in the appropriate alphabetical order:

 

“Third Amendment Effective Date” shall mean May 10, 2017.



3

--------------------------------------------------------------------------------

 



 

“Third Amendment Fee” has the meaning specified therefore in Section 2.10(b).

 

2.7Deleted Definitions.  Schedule 1.1 to the Credit Agreement is hereby amended
by deleting the existing definitions of “Call Premium”, “Make-Whole Premium” and
“Treasury Rate” in their entirety.  From and after the date hereof, each
reference to any of such terms in the Credit Agreement and the other Loan
Documents shall be deemed to be deleted and hereafter shall be disregarded.

 

2.8Amendment to Schedule 5.1.  Schedule 5.1 to the Credit Agreement is hereby
amended and restated in its entirety as set forth on Schedule 5.1 hereto.

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

3.1Closing Conditions.  This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Agent):

 

(a)Executed Amendment.  The Agent shall have received a copy of this Amendment
duly executed by each of the Loan Parties, the Required Lenders and the Agent.

 

(b)Default.  After giving effect to this Amendment, no Default or Event of
Default shall exist.

 

(c)Fees and Expenses.  The Agent shall have received from the Parent Borrower
such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Parent Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

 

(d)Miscellaneous.  All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Agent and its counsel.

 

ARTICLE IV
MISCELLANEOUS

 

4.1Amended Terms.  On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment.  Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

4.2Representations and Warranties of the Loan Parties.  Each of the Loan Parties
represents and warrants as follows:

 

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization,

4

--------------------------------------------------------------------------------

 



fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

(d)After giving effect to this Amendment, the representations and warranties set
forth in Article 4 of the Credit Agreement are true and correct as of the date
hereof (except for those which expressly relate to an earlier date).

 

(e)After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)The Loan Documents continue to create a valid security interest in, and Lien
upon, the Collateral, in favor of the Agent, for the benefit of the Lenders,
which security interests and Liens are perfected in accordance with the terms of
the Loan Documents and prior to all Liens other than Permitted Liens.

 

(g)The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

 

4.3Reaffirmation of Obligations.  Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

 

4.4Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

4.5Expenses.  Each Borrower agrees to pay all reasonable costs and expenses of
the Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Agent’s legal counsel.

 

4.6Further Assurances.  The Loan Parties agree to promptly take such action,
upon the request of the Agent, as is necessary to carry out the intent of this
Amendment.

 

4.7Entirety.  This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

4.8Counterparts; Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered. 

 

4.9No Actions, Claims, Etc.  As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Agent, the Lenders, or the Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors

5

--------------------------------------------------------------------------------

 



arising from any action by such Persons, or failure of such Persons to act under
the Credit Agreement on or prior to the date hereof. 

 

4.10GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

4.11Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

4.12General Release.  In consideration of the Agent’s and the Required Lenders’
willingness to enter into this Amendment, each Loan Party hereby releases and
forever discharges the Agent, the Lenders and the Agent’s, and the Lender’s
respective predecessors, successors, assigns, officers, managers, members,
partners, equityholders, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Bank Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, including, without limitation, all claims, demands, and
causes of action for contribution and indemnity, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any Loan Party may
have or claim to have against any of the Bank Group in any way related to or
connected with the Loan Documents and the transactions contemplated thereby.

 

4.13Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Section 12 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:INVENTURE FOODS, INC.,  

a Delaware corporation

 

By:  /s/ Steve Weinberger

Name:  Steve Weinberger

Title:  Chief Financial Officer

 

RADER FARMS, INC.,

a Delaware corporation

 

By:  /s/ Steve Weinberger

Name:  Steve Weinberger

Title:  Chief Financial Officer

 

INVENTURE - GA, INC.,  

a Delaware corporation

 

By:  /s/ Steve Weinberger

Name:  Steve Weinberger

Title:  Chief Financial Officer

 

WILLAMETTE VALLEY FRUIT COMPANY,  

a Delaware corporation

 

By:  /s/ Steve Weinberger

Name:  Steve Weinberger

Title:  Chief Financial Officer





SIGNATURE PAGE TO

LIMITED WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

POORE BROTHERS-BLUFFTON, LLC,  

a Delaware limited liability company

 

By:  /s/ Steve Weinberger

Name:  Steve Weinberger

Title:  Chief Financial Officer

 

BOULDER NATURAL FOODS, INC.,  

an Arizona corporation

 

By:  /s/ Steve Weinberger

Name:  Steve Weinberger

Title:  Chief Financial Officer

 

Tejas pb distributing, INC.,  

an Arizona corporation

 

By:  /s/ Steve Weinberger

Name:  Steve Weinberger

Title:  Chief Financial Officer

 

LA COMETA PROPERTIES, INC.,  

an Arizona corporation

 

By:  /s/ Steve Weinberger

Name:  Steve Weinberger

Title:  Chief Financial Officer

 

BN FOODS, INC.,  

a Colorado corporation

 

By:  /s/ Steve Weinberger

Name:  Steve Weinberger

Title:  Chief Financial Officer

 

 

 

 



SIGNATURE PAGE TO

LIMITED WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT

DMSLIBRARY01\30373416.v10

--------------------------------------------------------------------------------

 

 

 

AGENT AND LENDERS:BSP AGENCY, LLC, a Delaware limited liability company, as
Agent

By:  /s/ Bryan Martoken                            

Name:  Bryan Martoken

Title:  Chief Financial Officer

 

PECM STRATEGIC FUNDING L.P., 

as a Lender 

By: PECM Strategic Funding GP, L.P., its

general partner

 

By: PECM Strategic Funding GP Ltd.,

its general partner

 

By:  /s/ Bryan Martoken    

Name:  Bryan Martoken

Title:  Chief Financial Officer 

 

GRIFFIN-BENEFIT STREET PARTNERS BDC CORP, as a Lender 

 

 

By: /s/ Randy Anderson

Name:  Randy Anderson

Title:  Authorized Signer

 

BENEFIT STREET PARTNERS SMA-C L.P., as a Lender 



 

By: /s/ Bryan Martoken

Name:  Bryan Martoken

Title:  Chief Financial Officer



SIGNATURE PAGE TO

LIMITED WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

 

PROVIDENCE DEBT FUND III L.P.,  

as a Lender 

 

By: Providence Debt Fund III GP L.P., its general

partner

 

By: Providence Debt Fund III Ultimate GP Ltd., its

general partner

 

By: /s/ Bryan Martoken

Name:  Bryan Martoken

Title:  Chief Financial Officer    

 

 

 

BENEFIT STREET PARTNERS CAPITAL OPPORTUNITY FUND SPV LLC, as a Lender 

 

By: Benefit Street Partners Capital Opportunity Fund L.P., its managing member

 

By: Benefit Street Partners Capital Opportunity Fund GP L.P., its general
partner

 

By: Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its
general partner

 

By: /s/ Bryan Martoken

Name:  Bryan Martoken

Title:  Chief Financial Officer

 



SIGNATURE PAGE TO

LIMITED WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT

DMSLIBRARY01\30373416.v10

--------------------------------------------------------------------------------

 

 

Schedule 5.1

 

Financial Statements, Reports, Certificates

 

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

 

 

 

 

(a)

(b)

(c)

 

 

if an Event of Default has occurred and is continuing and in any event,
commencing with the fiscal month ending June 30, 2017, as soon as available, but
in any event within 15 days after the end of each month during each of
Borrower’s fiscal years,

 

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management,

(d)a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA,

(e)to the extent applicable, a calculation of the Fixed Charge Coverage Ratio
and the Total Leverage Ratio that is required to be delivered under the
Agreement, and

(f)any compliance certificate delivered under the ABL Credit Agreement.

 

as soon as available, but in any event within 45 days after the end of each
quarter during each of Parent Borrower’s fiscal years,

 

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, prepared in accordance with GAAP as well as on an
internally-determined “mark-to-market” basis, together with a corresponding
discussion and analysis of results from management,

(a)a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable,

(b)a calculation of the Fixed Charge Coverage Ratio and Total Leverage Ratio
that is required to be delivered under the Agreement,

(c)a certification of compliance with all applicable United States Department of
Agriculture and the Food and Drug Administration rules and policies and rules
and policies of any other Governmental Authority relating to Food Security Laws,
including, if requested by Agent, a third-party expert certification audit or
Food and Drug Administration inspection of the Loan Parties quality system, and

(d)any compliance certificate delivered under the ABL Credit Agreement.

 

--------------------------------------------------------------------------------

 

 

 

as soon as available, but in any event within 90 days after the end of each of
Parent Borrower’s fiscal years,

 

 

(a)consolidated and consolidating financial statements of Parent Borrower and
its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with Article 7 of the Agreement (other than any qualification or exception
attributable solely to the occurrence of the stated maturity of any Revolving
Loans within 12 months after the date of such opinion)), by such accountants to
have been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder’s equity, and, if prepared, such accountants’ letter to
management), as well as on an internally-determined “mark-to-market” basis,

(b)a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable,

(c)a calculation of the Fixed Charge Coverage Ratio and Total Leverage Ratio
that is required to be delivered under the Agreement, and

(d)any compliance certificate delivered under the ABL Credit Agreement.

 

as soon as available, but in any event within 15 days after the start of each of
Parent Borrower’s fiscal years, 

 

(e)copies of Parent Borrower’s Projections, in form and substance (including as
to scope and underlying assumptions) satisfactory to Agent, exercising
reasonable (from the perspective of a secured term-based lender) business
judgment, for the forthcoming 3 years, certified by the chief financial officer
of Parent Borrower as being such officer’s good faith estimate of the financial
performance of Parent Borrower during the period covered thereby.

 

if and when filed by Parent Borrower,

 

(f)Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports (if any when requested by Agent),

(g)any other filings made by Parent Borrower with the SEC, and

(h)any other information that is provided by Parent Borrower to its shareholders
generally.

 

--------------------------------------------------------------------------------

 

 

promptly, but in any event within 5 days after any Loan Party has knowledge of
any event or condition that constitutes a Default or an Event of Default,

(i)notice of such event or condition and a statement of the curative action that
the Borrowers propose to take with respect thereto.

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent Borrower or any of its
Subsidiaries,

(j)notice of all actions, suits, or proceedings brought by or against Parent
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Effect.

 

upon the request of Agent,

 

 

(a)any other information reasonably requested relating to the financial
condition of Parent Borrower or its Subsidiaries.

 

 

 

 

--------------------------------------------------------------------------------